248 Ind. 481 (1967)
229 N.E.2d 798
STATE OF INDIANA OF THE RELATION OF BATCHELET
v.
DeKALB CIRCUIT COURT ET AL., ETC.
No. 30,708.
Supreme Court of Indiana.
Filed October 2, 1967.
H. Clark Springer, Howard E. Peterson and Winslow Van Horne, all of Auburn, for the Relator.
Philip Butler, of Auburn, for the Respondents.
LEWIS, J.
This cause of action arose out of an election dispute between two Indiana Senatorial Candidates. Philip A. Bir, unsuccessful in the election, petitioned the DeKalb Circuit Court for a recount. Willis K. Batchelet, the senator-elect, obtained a Writ of Prohibition from this Court restraining the DeKalb Circuit Court from proceeding further with the recount.
Article 4, § 10, of the Indiana Constitution states: "Each House, when assembled, shall * * * judge the election, qualification, and returns of its own members; * * *" Pursuant to this constitutional provision the Senate, when it convened in January, 1965, resolved the election dispute in favor of the senator-elect, Willis K. Batchelet. This is recorded in the *482 Indiana Senate Journal, 1965 regular session, beginning at Page (6). Mr. Batchelet performed the duties of Senator in the 1965 General Assembly.
"Right of legislative bodies to judge the elections, qualifications, and returns of their own members is of ancient origin. It is no more subject to judicial interference or control than the judicial functions of the court are subject to the dictates of the legislative or executive departments. The Constitution has defined a domain upon which courts may not tread." State ex rel. Acker v. Reeves (1951), 229 Ind. 126, 95 N.E.2d 838.
We conclude that the Senate has properly resolved this dispute and the judiciary is without jurisdiction to review this action. Therefore, the writ prohibiting the DeKalb Circuit Court from intervening is now made permanent.
Hunter, C.J., Arterburn, Jackson and Mote, JJ., concur.
NOTE.  Reported in 229 N.E.2d 798.